DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2022 has been entered.
 
Status of the Claims
Claims 1-7 and 21-23 were previously pending.  Claims 1 and 21 were amended in the reply filed March 29, 2022.  Claims 1-7 and 21-23 are currently pending. 

Response to Arguments
Applicant's arguments filed with respect to the objection to the Specification have been fully considered but are not persuasive.  The arguments assert that the claim terms have antecedent basis (Remarks, 6) but do not explain where it can be found. 
Applicant's arguments filed with respect to the rejections made under § 112(a) have been fully considered but are not persuasive.  None of the passages cited (see Remarks, 6) support "a parking controller configured to be positioned on a pavement of a parking space," or even mention pavement at all.  "It is well known in the art of telecommunication that the RSSI of the signal is measured and makes sense only when the signal is directly received by the measuring device, or otherwise the losses incurred by possible intermediary devices would make this measurement useless for estimating the distance between the measuring device and the emitting device."  Remarks, 7.  Applicant does not cite to any evidence to support this statement.  There is no reason to conclude that an RSSI cannot be measured and then that same measurement sent through a gateway or other Internet switch, node, etc. to another device without loss.  Figure 1 of Applicant's own invention shows RSSI data 154 being stored in remote data store 118.  "Further, Figure 1 specifically indicates with an arrow a direct communication between the client device 106 and the parking controller 109."  Remarks, 7.  This high level, simple, diagram also does not support the specificity in the limitation.  At most it supports the communication generally.  When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation." Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998) (emphasis added).  Accordingly, the rejections are maintained. 
Applicant's amendments overcome the rejection of claim 21 made under 112(b) and it is withdrawn.
Applicant's arguments filed with respect to the rejections made under § 103 have been fully considered but are not persuasive.  Applicant argues that "Cecchet discloses a system for determining the state of occupation of a parking garage, but not a location of a parking controller or a location of a user."  Remarks, 8.  The location is the parking space where the system determines the controller/sensor and user/user device are co-located (see Fig. 1; ¶¶ 0028, 47).  Applicant's argument that Cecchet's sensor is only a transmitter (Remarks, 8) is not persuasive because the claim only requires it to be a transmitter.  Applicant's arguments against Cecchet and Lee (Remarks, 9) are not persuasive because they do not address the teachings of the references in combination.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Finally, Applicant argues that "it is not clear why one skilled in the art would completely replace the simplistic sensor 11 in Cecchet, which is supposed to last for 5 years in the pavement of the parking garage due to the low power needs, to embed the smart device of Lee, which draws more power, is more expensive, and it is more difficult to change or recharge due to its in-ground position."  Remarks, 10.  The reason was set forth in the rejection—to take advantage of the capabilities of more advanced modern devices.  Moreover, Applicant is asserting facts not of record.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  The specific reasons  provided in the obviousness rationale have not been disputed and the rejections are maintained.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the Specification lacks antecedent basis for the claim terms "pavement," and "directly."

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "a parking controller configured to be positioned on a pavement of a parking space."  While a parking controller positioned at a parking space is generally supported, there is no mention of a pavement of a parking space.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 
Claim 1 recites "the parking controller wirelessly sends a signal, directly to the client device, and the remote computing device wirelesslv sends a location of the parking controller to the client device so that a parking application associated with the client device determines a location of the client device relative to the location of the parking controller based on (1) the signal directly received from the parking controller, and (2) the location of the parking controller received from the remote computing device."  The Specification provides that: "In another embodiment, the client device 106 can receive the wireless signal from the parking controller 109." ¶ 0037.  This broad passage does not exclude the presence of any intervening hardware, and as such does not support that the parking controller wirelessly sends a signal directly to the client device.  When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation." Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998) (emphasis added).  For the same reasons, the Specification also does not support "a parking application associated with the client device determines a location of the client device relative to the location of the parking controller based on (1) the signal directly received from the parking controller."  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cecchet, U.S. Pat. Pub. No.  2013/0106621 (US PGPUB Citation 1 of the IDS filed 10/3/2018) in view of Lee, et al., Smart parking system for Internet of Things, IEEE International Conference on Consumer Electronics, Jan. 2016, pgs. 263-64 (Reference U of the PTO-892 part of paper no. 20211227).
As per claim 1, Cecchet teaches a smart parking space system, comprising: a parking controller configured to be positioned on a pavement of a parking space (Fig. 1—11; ¶ 0017); a base station controller configured to: receive a wireless signal from a parking controller located at a parking space (Fig. 1—12; ¶ 0022); determine a received signal strength indicator (RSSI) from the wireless signal (¶¶ 0021-22); and identify a presence of a vehicle located at the parking space based at least in part on the RSSI (¶¶ 0021-22); a remote computing device configured to receive data from the base station controller (¶ 0032) and to wirelessly exchange information with a client device associated with the vehicle (¶¶ 0033-34, 75), wherein the parking controller wirelessly sends a signal (¶¶ 0018-19), and the remote computing device wirelessly sends a location of the parking controller to the client device so that a parking application associated with the client device determines a location of the client device relative to the location of the parking controller based on (1) the signal received from the parking controller, and (2) the location of the parking controller received from the remote computing device (¶¶ 0028, 46-48, 55, 75). 
Cecchet does not explicitly teach the parking controller sends the signal directly to the client device, which is taught by Lee (§ II.—"The sensor motes are deployed on the parking lot, which are monitoring the vehicle existence on each parking slot and are sharing with customer smartphone.").  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Lee—namely, to use convenient smart device communications such as Bluetooth (see § IV.).  Moreover, these are all elements shown in the same field of parking management.  One of ordinary skill would have recognized that the parking controller could send signals directly to the client device through routine engineering producing predictable results.  They are all modern devices capable of transmitting data to each another (especially given reference to the modern "Internet of Things" in Lee), and rearranging their signal transmissions among one another (i.e., by removing the intermediary devices and sending the signal directly to the client device) to achieve the same or similar results is not inventive.  See also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (rearrangement of parts would not have modified the operation of the prior art device).  
As per claim 2, Cecchet in view of Lee teaches claim 1 as above.  Cecchet further teaches the base station controller is further configured to communicate a parking occupancy associated with the parking space to the remote computing device in response to the identification of the presence of the vehicle (¶ 0032). 
As per claim 3, Cecchet in view of Lee teaches claim 1 as above.  Cecchet further teaches identifying the presence of the vehicle located at the parking space further comprises determining that the RSSI decreases below a threshold (¶ 0024). 
As per claim 4, Cecchet in view of Lee teaches claim 1 as above.  Cecchet further teaches the parking controller comprises a first parking controller, and wherein identifying the presence of the vehicle located at the parking space is further based at least in part on the RSSI received from the first parking controller (¶¶ 0021-22).  Cecchet does not explicitly teach also basing it on data from a second parking controller.  However, it would have been prima facie obvious to incorporate this element because it merely a duplication of the first parking controller where both are serving the same function.  One of ordinary skill would have recognized that adding a second parking controller to receive further data about the parking space would not yield any unpredictable results.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
As per claim 5, Cecchet in view of Lee teaches claim 1 as above.  Cecchet further teaches the wireless signal comprises a unique controller identifier associated with the parking controller transmitting the wireless signal (¶ 0018). 
As per claim 6, Cecchet in view of Lee teaches claim 1 as above.  Cecchet further teaches the base station controller is located at a parking facility (Fig. 1—12; ¶ 0015). 
As per claim 7, Cecchet in view of Lee teaches claim 1 as above.  Cecchet further teaches the wireless signal is received over a Bluetooth protocol (¶ 0059). 
As per claim 21, Cecchet in view of Lee teaches claim 1 as above.  Cecchet further teaches the data includes at least one of (1) client device account data (¶¶ 0043, 55-56), (2) parking map data (¶¶ 0032-33, 78), (3) reservation data, (4) transaction data (¶¶ 0043, 55-56), and (5) performance data (¶¶ 0032-33, 78).
As per claim 22, Cecchet in view of Lee teaches claim 1 as above.  Cecchet further teaches the parking application, which resides in the remote computing device and the client device and is configured to determine the location of the parking controller on a map (¶¶ 0032-34, 46-49).
As per claim 23, Cecchet in view of Lee teaches claim 22 as above.  Cecchet further teaches the base station controller sends a signal to the client device so that the parking application determines a location of the client device relative to the parking space (¶¶ 0034, 46-48).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stefik, et al., U.S. Pat. Pub. No.  2012/0095812 (Reference A of the attached PTO-892) relates to smart parking management. 

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628